Dissenting Opinion by
Mr. Justice Manderino :
I dissent. I agree with the majority that the prosecution must prove the voluntariness of a confession by a preponderance of the evidence. Commonwealth ex rel. Butler v. Rundle, 429 Pa. 141, 239 A. 2d 426 (1968). *273I disagree, however, that the appellant has the burden of proving that a confession was taken and used at his trial. Since at least 1907, the law of Pennsylvania has required, following a conviction of murder in the first degree, that the official stenographer make, certify, and file of record, a typewritten copy of the stenographic notes of trial, without any order of court. Act of May 1, 1907, P. L. 135, §7, 17 P.S. §1809. The purpose of an official transcript is to provide an accurate record of what transpired at a trial. The absence of such a statutorily required transcript of record cannot justify the shifting of a burden to the appellant to do what the law specifically requires is the duty of the official stenographer, an officer of the court. Without a record, as required by law, the appellant is deprived of his constitutionally guaranteed appellate rights through no fault of his own. He is therefore entitled to a new trial. Commonwealth v. Goldsmith, 452 Pa. 22, 304 A. 2d 478 (1973); Commonwealth v. DeSimone, 447 Pa. 380, 290 A. 2d 93 (1972); Commonwealth v. Anderson, 441 Pa. 483, 272 A. 2d 877 (1971). I agree with the majority that the prosecution in the absence of a trial transcript, may provide an equivalent picture of what transpired at trial as a substitute. I cannot agree, however, that such an equivalent picture was provided by the prosecution in this case. I cannot read the testimony of the police officer in this case, which is crucial, as providing an equivalent picture of what transpired at the appellant’s trial. The police officer testified that he did not knoio whether a confession was taken from the appellant and further testified that since he was not present during the entire trial, he could not recall testimony about a confession. The police officer further testified that he was not in charge of the investigation. Such testimony did not provide an equivalent picture. The judgment of sentence should be reversed and a new trial awarded.